Citation Nr: 1117828	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for dysthymic disorder, anxiety with depression, for the period prior to March 9, 2009, and a rating in excess of 50 percent for such disability for the period beginning May 1, 2009. 

2.  Entitlement to a rating in excess of 10 percent for duodenal ulcer. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a video-conference hearing in February 2011.  A transcript of that hearing is associated with the claims file.

In a July 2005 rating decision, the RO denied a rating in excess of 10 percent for duodenal ulcer and a rating in excess of 30 percent for dysthymic disorder.  In a November 2009 rating decision, the RO granted a temporary 100 percent rating for the Veteran's psychiatric disability effective March 9, 2009, and a rating of 50 percent for such disability for the period beginning May 1, 2009.  However, as this was not a full grant of the benefit sought on appeal and the Veteran has not expressed satisfaction with this determination, the appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issue on appeal regarding the propriety of the assigned disability evaluation for the Veteran's psychiatric disability is as stated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Further development is necessary for a fair adjudication of the claims on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, the Veteran was last afforded a VA examination for his service-connected duodenal ulcer in March 2005, and for his service-connected psychiatric disability in February 2006.  Additionally, pertinent treatment records appear to be outstanding.  In this regard, VA medical and mental health treatment records dated through February 2010 have been associated with the claims file, including a mental health assessment dated in 2009.  However, the Veteran and his spouse testified during the February 2011 Board hearing that his claimed disabilities have worsened in severity over the past several years, and specifically since 2009.

Records generated by VA facilities are considered to be in the constructive possession of VA adjudicators, regardless of whether they are physically in the claims file, and a remand is necessary if such records may have an impact on the adjudication of a claim.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Further, VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VA must provide a new examination where the Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

As such, a remand is necessary to obtain all pertinent, outstanding treatment records.  The Veteran has reported that all treatment for his claimed disabilities is at the Shreveport, Louisiana, VA Medical Center (MC).  After all available records have been associated with the claims file, the Veteran should be afforded the appropriate VA examinations to assess the current severity of each of his claimed disabilities.

All development and adjudication upon remand should reflect consideration of all lay and medical evidence of record.  In this case, in addition to the medical evidence, there are lay statements and testimony from the Veteran, his wife, his daughter, and a friend concerning the severity of his claimed disabilities during the course of the appeal.  Lay witnesses are competent to testify as to the observable symptoms of a disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file copies of all pertinent, outstanding treatment records, specifically to include the Veteran's medical and mental health treatment records from the Shreveport VAMC dated from February 2010 forward.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been obtained, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected dysthymic disorder, anxiety with depression.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should comment upon the nature and severity of all manifestations of the Veteran's psychiatric disability, to include the impact such disability has on his daily functioning and employability.  

Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.

3.  After all outstanding records have been obtained, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected duodenal ulcer.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should comment upon the nature and severity of all manifestations of the Veteran's duodenal ulcer, to include the impact such disability has on his daily functioning and employability.  

Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

